Monks, J.
This proceeding was brought by appellee under an act entitled “An act concerning proceedings in the exercise of eminent domain,” approved February 27, 1905 . (Acts 1905, p. 59, §893 et seq. Bums 1905).
The complaint of appellee named as defendants the Lake Shore Sand Company, appellant herein, Hugh J. Spencer and a number of others. It is alleged in the complaint that the Lake Shore Sand Company is the owner of record, and Hugh J. Spencer is the owner and holder of a mortgage “on the real estate sought to be appropriated, and that each of the defendants claims some interest in said real estate, of the extent and character of which the plaintiff is not informed.” Appellant and said Hugh J. Spencer appeared and each filed separate and several objections to the complaint and proceeding. Some of said objections challenged the sufficiency of the complaint, and others presented questions of fact for trial. The judge heard the evidence, and overruled all of said objections, and appointed appraisers under said act in vacation. Prom said interlocutory order *460appointing appraisers appellant appealed, and has not made any of its eoparties to said interlocutory order eoappellants with it in this court.
Appellee insists that this court has no jurisdiction of this appeal, because appellant has not made its coparties to the interlocutory order appealed from coappellants in this court, and moves to dismiss this appeal for that reason.
1. It was held by this court that an appeal was not authorized from an interlocutory order appointing or refusing to appoint appraisers under §§4833, 4834, 5160 Burns 1901, §§3702, 3703, 3907 R. S. 1881, which provided for the condemnation of real estate under the power of eminent domain. LaFayette, etc., R. Co. v. Butner (1904), 162 Ind. 460; Noblesville Hydraulic Co. v. Evans (1904), 163 Ind. 700.
2. Section five of the act of 1905, supra (§933 Burns 1908), expressly provides that an appeal may be taken from an interlocutory order overruling the objections and appointing appraisers “upon filing with the clerk of such court a bond with such penalty as the court, or judge, shall fix, with sufficient Surety, payable to the plaintiff, conditioned for the diligent prosecution of such appeal and for the payment of the judgment and costs which may be affirmed and adjudged against the appellants. Such appeal bond shall be filed within ten days after the appointment of such appraisers. All the parties shall take notice of and be bound by such appeal. The transcript shall be filed in the office of the Clerk of the Supreme Court within thirty days after the filing of the appeal bond.”
3. It was held by this court before the taking effect of §§675, 676 Burns 1908, Acts 1895, p. 179, that in all appeals, term time as well as vacation appeals, unless the appellant made all his coparties to the judgment coappellants with him, this court had no jurisdiction to determine the ease upon its merits, and the appeal must be dismissed.
*4614. It was so held upon the ground that it is an elementary rule in appellate proceedings that all .the parties to and affected by the judgment appealed from must be in-eluded in the appeal, so that one appeal may dispose of all questions in the case in a manner that shall bind all such parties. Gregory v. Smith (1894), 139 Ind. 48; Benbow v. Garrard (1894), 139 Ind. 571; Wood v. Clites (1895), 140 Ind. 472; Inman v. Vogel (1895), 141 Ind. 138; Gourley v. Embree (1894), 137 Ind. 82; Vordermark v. Wilkinson (1895), 142 Ind. 142; Abshire v. Williamson (1898), 149 Ind. 248.
5. Sections 675, 676, supra, change this rule as to appeals .taken under §679 Burns 1908, §638 R. S. 1881. Section 675, supra, provides: “That whenever a part of any number of coparties against whom a judgment has been taken, shall appeal from such judgments to the Supreme or Appellate Court under the provisions of §638 of the Revised Statutes of 1881,- providing for term-time appeals, it shall not be necessary to make such coparties not appealing, parties to the appeal, and it shall not be necessary to name them as appellants or appellees in the assignment of errors, but they shall be bound by the judgment on appeal to the same extent as if they had been made parties. After any such appeal has been perfected any coparty not joining therein may, at any time, while such appeal is pending, and within one year from the date of the final judgment, assign errors for himself upon the record and have all questions properly presented, decided by the court, and he shall have all the rights in relation to such appeal, that he would have had if he had joined in the appeal originally.”
6. It is evident that §§675, 676, supra, have no application to appéals like the one before us, taken under §933, supra, because said sections are limited to appeals taken under §6.79, supra.
*4627. *461It is clear that this appeal is governed as to parties in this court by the general rule, applicable to appellate proceed*462ings, before stated, that all the parties to and affected by the judgment appealed from must be made parties on appeal to give the court jurisdiction to determine the case upon its merits. Kline v. Hagey (1907), 169 Ind. 275, 277, 278, and cases cited.
8. The effect of the provision of §933, supra, under which this appeal was taken, that “all parties shall take notice of and be bound by such appeal, ’ ’ is that no notice need be given to the parties of such appeal, but it does not change the general rule as to who must be made parties to the appeal in this court.
7. We hold therefore that in appeals under §933, supra, an appellant must make all his coparties to the interlocutory judgment or order appealed from coappellants in this eoprt to give this court jurisdiction to .determine the appeal upon its merits, and unless this is done the appeal must be dismissed. Kline v. Hagey, supra; Lowe v. Turpie (1897), 147 Ind. 652, 690-692.
This appeal is therefore dismissed.
Gillett, C. J., took no part in this decision.